Order, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about December 5, 1994, which, insofar as appealed from, dismissed the action as to certain plaintiffs for failure to show serious injury as required by Insurance Law § 5102 (d), unanimously affirmed, without costs.
Plaintiffs’ claims that they were unable to resume daily activities for 90 out of the 180 days following the accident are simply not supported by any proof of confinement, incapacity, or other substantial curtailment of daily activities sufficient to make out a prima facie showing of serious injury (see, Licari v Elliott, 57 NY2d 230, 236, 238-239). Nor do plaintiffs’ affidavits or that of their doctor, based on subjective complaints of pain, demonstrate any permanent injuries (see, Velez v Cohan, 203 AD2d 156). Concur— Ellerin, J. P., Rubin, Nardelli, Tom and Mazzarelli, JJ.